LEHAN, Judge.
Defendant appeals from his sentence imposed upon the revocation of his probation. *1303He contends that the trial court erred in departing from the recommended guidelines sentence without proper reasons. We affirm.
The basis of the contention is that the reasons for the departure in the typed sentencing order which was prepared and signed well after the sentencing hearing were insufficient because that order was, contrary to the dictates of Carnegie v. State, 473 So.2d 782 (Fla. 2d DCA 1985), prepared by an assistant state attorney. However, the sentencing order was substantially consistent with handwritten reasons placed by the trial judge on the score-sheet at the hearing. See Gard v. State, 521 So.2d 369, 370 (Fla. 2d DCA 1988).
AFFIRMED.
RYDER, A.C.J., and FRANK, J., concur.